Claim 1 is allowable. The restriction requirement between species of imine reductase substrates of Formula I and  II, as set forth in the Office action mailed on 6/22/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement of 6/22/20 is withdrawn.  Claims 2 and 4, directed to non-elected species of imine reductase substrates are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

EXAMINER’S AMENDMENT
	Replace paragraph [0001] of the specification with the following:
	[0001] The present application is a Divisional application of co-pending US Pat. Appln. Ser. No. 15/783,657, filed October 13, 2017, now US Patent 10,407,668, which is a Divisional application of US Pat. Appln. Ser. No. 14/539,690, filed November 12, 2014, now US Patent No. 9,822,346, which claims priority to US Prov. Pat. Appln. Ser. No. 61/903,772, filed November 13, 2013, US Prov. Pat. Appln. Ser. No. 62/022,315, filed July 9, 2014 and US Prov. Pat. Appln. Ser. No. 62/022,323, filed July 9, 2014, each of which is incorporated by reference in its entirety, for all purposes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652